Exhibit 10.3
 
Second Amendment to Compensation Matters Agreement of Dieter Wunderlich


This second amendment to Compensation Matters Agreement (the "Second
Amendment"), made as of March 3, 2015 by and between Vishay Electronic GmbH, a
German company ("Vishay Electronic") and an indirect wholly-owned subsidiary of
Vishay Intertechnology, Inc., a Delaware corporation ("Vishay"), and DIETER
WUNDERLICH ("Executive") (collectively the "Parties").


WHEREAS, Executive is employed by Vishay Electronic and is a Party to that
certain Compensation Matters Agreement made between the Parties as of November
11, 2011, as amended by the first amendment to the Compensation Matters
Agreement made between the Parties as of March 4, 2014 (collectively, the
"Compensation Matters Agreement");


WHEREAS, Vishay Electronic and Executive may amend the Compensation Matters
Agreement by mutual agreement in writing; and


 WHEREAS, the Company and Executive desire to amend the Compensation Matters
Agreement as set forth in this Second Amendment.


NOW THEREFORE, in consideration of the premises and the mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.Paragraph two of the Compensation Matters Agreement is hereby amended by
replacing "2012" and "35%" in the first sentence with "2015" and "50%",
respectively.


2.The amendments to the Compensation Matters Agreement made by paragraph 1 of
this Second Amendment shall be effective as of March 3, 2015.


3.Except as set forth in this Second Amendment, all other terms and conditions
of the Compensation Matters Agreement shall remain unchanged and in full force
and effect.


4.This Second Amendment may be executed in one or more counterparts, each of
which shall for all purposes be deemed to be an original and all of which shall
constitute the same instrument.


IN WITNESS WHEREOF, each of the parties hereto has caused this Second Amendment
to be executed on its behalf as of the date first above written.


VISHAY ELECTRONIC GMBH


By: /s/ Werner Gebhardt                            By: /s/ Thomas van Laak
Name: Werner Gebhardt                                Name: Thomas van Laak
Title: Managing Director                             Title: Sr. Director HR
Europe


Date: April 28, 2015                               Date: April 28, 2015


[Executive's signature on next page]







--------------------------------------------------------------------------------

 

/s/ Dieter Wunderlich
Dieter Wunderlich


Date: April 20, 2015

